DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
This office action is responsive to the Response to the Restriction Requirement, filed on 04/20/2021.
Claims 1-18 are pending and presented for examination.  Claims 19-20 are withdrawn from consideration.
This action has been made NON-FINAL.
Examiner Remarks
It is noted that the instant application is related to App# 13843,652, filed 03/15/2013, now U.S. Patent #10360565.  The two applications are directed toward the same invention of an improved system and method of PROVIDING A UNIVERSAL ENDPOINT ADDRESS SCHEMA TO ROUTE DOCUMENTS AND MANAGE DOCUMENT WORKFLOWS.  That being the case, it is difficult to determine exactly what features and aspects of the invention the instant application is intended to focus on.  Therefore, in the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2019; 11/08/2019; 08/26/2020 is being considered by the examiner.  A signed IDS is hereby attached.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the term "computer readable medium" as used herein, can refer to non-statutory subject matter since the medium is not adequately defined by the specification.  The question becomes whether non-statutory embodiments would be fairly conveyed to one of ordinary skill given the terminology utilized.  In this instance, because the specification fails to limit expressly the term “computer readable medium” to exclude signals, carrier waves, etc, the term encompasses transitory propagating signals.  Therefore, it would appear to be reasonable to interpret medium for “carrying” as fairly conveying signals and other forms of propagation or transmission media to one of ordinary skill (See Ex parte Mewherteri).  To overcome this rejection, the examiner suggests amending claim 1 to recite “a non-transitory computer readable storage medium”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 3, 6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 46 and 50 of App# 13843,652 (now U.S. Patent #10360565).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 2, 3, 6 and 10 of the instant application contains all of the same claim limitations recited in claims 1, 2, 9, 46 and 50 of App# 13843,652 (now U.S. Patent #10360565).
Instant Application
App# 13843,652
(now U.S. Patent #10360565)
1. A computer program product for providing a universal endpoint address schema to route documents and manage document workflows, the computer program product comprising a computer 
encapsulate, responsive to a user request, a workflow package, wherein the workflow package includes: 
a global electronic ticket indicating a document and a destination, wherein the global electronic ticket has a globally unique identifier; 
an audit trail configured to store given performed document operations; 
and a generated document workflow, wherein the generated document workflow is identified by the globally unique identifier and having a plurality of document operations, wherein 
automatically perform the document operations of the workflow package on the document indicated by the global electronic ticket; 
and route the document to the destination indicated by the global electronic ticket.  
|
|

|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|

|
|
|
|
|
3. The computer program product as recited in claim 1, wherein the global electronic ticket further indicates a document type.  
6. The computer program product as recited in claim 1, further comprising program instructions configured to cause the hardware processor, upon execution thereof, to: validate information in the document based on the generated document workflow.  
|



responsive to a user request, creating a global electronic ticket having a globally unique identifier, the global electronic ticket indicating at least one document, at least one destination and at least one document type;
collecting a plurality of rules from a plurality of databases of rules stored in a memory, the plurality of databases of rules including a first database of rules indexed by destinations and a second database of rules indexed by document types, each respective rule of the plurality of rules loaded from the plurality of databases of rules based on the at least one destination and at least one document type indicated, the 
generating a document workflow, identifiable by the globally unique identifier, by generating a plurality of document operations, each of the document operations associated with the plurality of rules collected, the plurality of document operations generated by determining at least one security operation to add to the document workflow by applying metadata of the at least one document to the security rule; 
encapsulating a workflow package including the document workflow, the globally unique identifier, the at least one destination, and an audit trail; 

receiving, from the networked computer, data related to the workflow package;   
automatically performing the plurality of document operations of the workflow package on the at least one document received in the data from the networked computer associated with the global electronic ticket; 
storing, in the audit trail, the plurality of document operations;
and routing the at least one document to the at least one destination of the request according to the workflow package.  

|
|
9. (Original) The method claim 1, said method comprising: selecting document types.  
|
46. (Previously Presented) The computer system of claim 44, wherein the processor is further configured to: validate information based on said document's workflow.  
|
|
|



As shown above, claims 1, 2, 9, 46 and 50 of App# 13843,652 (now U.S. Patent #10360565) contains every element of claims 1, 2, 3, 6 and 10 of the instant application and as such anticipates claims 1, 2, 3, 6 and 10 of the instant application.  “A later application claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wright, US 20020075514.
Claim 1:
Wright discloses a computer program product for providing a universal endpoint address schema to route documents and manage document workflows, the computer program product comprising a computer readable medium having stored thereon program instructions configured to cause a hardware processor (See Abstract; Figure 1, Item 210; Paragraph 0092), upon execution of the program instructions, to: 
encapsulate, responsive to a user request, a workflow package (“workflow manager” See Paragraphs 0095-0096), wherein the workflow package includes: 
a global electronic ticket indicating a document and a destination, wherein the global electronic ticket has a globally unique identifier (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143 wherein the ticket performs the same tasks as “tags”); 
an audit trail configured to store given performed document operations (“See Audit/action mechanisms” See Paragraphs 0057; 0074-0075; 0089); 
and a generated document workflow (See Paragraphs 0095-0096), wherein the generated document workflow is identified by the globally unique identifier  (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099) and having a plurality of document operations, wherein each document operation is associated with a security rule (“security features” See Paragraphs 0057; 0074-0075) loaded from a database of rules indexed by destinations (“the document identifier can be used to link the image of the document to a database containing the metadata for the document image” See Paragraph 0058), and wherein the plurality of document operations are generated by determining at least one security operation (“security features” See Paragraphs 0057; 0074-0075) to add to the generated document workflow by applying metadata of the document (“the document identifier can be used to link the image of the document to a database containing the metadata for the document image” See Paragraph 0058) to the security rule (“security features” See Paragraphs 0057; 0074-0075); 
automatically perform the document operations of the workflow package (“workflow manager” See Paragraphs 0095-0096) on the document indicated by the global electronic ticket (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143 wherein the ticket performs the same tasks as “tags”); 
and route the document (“dynamically route document” See Paragraph 0092) to the destination indicated by the global electronic ticket (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143 wherein the ticket performs the same tasks as “tags”).  
Claim 2:
(“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143 wherein the ticket performs the same tasks as “tags”) includes one or more client machines (See Figure 1 & Paragraph 0080).  
Claim 3:
Wright discloses wherein the global electronic ticket (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143 wherein the ticket performs the same tasks as “tags”) further indicates a document type (“The document discriminator searches document images for the globally unique identifier … search different types of documents” See Paragraphs 0099-0100).  
Claim 4:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: connect to a cloud computing environment (See Figure 1), wherein the destination indicated by the global KFX1P104A30electronic ticket (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143 wherein the ticket performs the same tasks as “tags”) includes the cloud computing environment (See Figure 1).  
Claim 5:
(See Figure 1, Item 210), upon execution thereof, to: address governance, risk, or compliance (“security features” See Paragraph 0074).  
Claim 6:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: validate information in the document based on the generated document workflow (“workflow manager” See Paragraphs 0095-0096).  
Claim 7:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: assign one or more addressable endpoints (“document destination” See Paragraph 0143).  
Claim 8:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: select one or more document types (“an invoice with a globally unique document identifier printed” See Paragraph 0059 wherein an invoice is equivalent to a “document type” as disclosed in Applicants Figure 2).  
Claim 9:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: use ticket identification (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099).    
Claim 10:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: read a bar code to identify the globally unique identifier (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099).  
Claim 11:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: read a smart ticket (“tag has been updated to reflect that the document destination is the next component” See Figures 10; 10a-b; 12a & Paragraphs 0133 & 0143 wherein the ticket performs the same tasks as “tags”) identification number (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099) to identify the globally unique identifier (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099).    
Claim 12:
Wright discloses program KFX JP104A31instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: assemble the workflow package (“workflow manager” See Paragraphs 0095-0096).  
Claim 13:
(See Figure 1, Item 210), upon execution thereof, to: unpack the generated document workflow from the workflow package; and repack the generated document workflow into the workflow package (“workflow manager” See Paragraphs 0095-0096).  
Claim 14:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: trigger the generated document workflow (“workflow manager” See Paragraphs 0095-0096).  
Claim 15:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: use a package identifier (“the globally unique identifier is put on the document in the form of a barcode” See Paragraph 0099).    
Claim 16:
Wright discloses wherein the metadata of the document includes management metadata (“the document identifier can be used to link the image of the document to a database containing the metadata for the document image” See Paragraph 0058 wherein the database manages the document metadata).  
Claim 17:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: use a formatting rule loaded from a database of rules indexed by destinations (“the document identifier can be used to link the image of the document to a database containing the metadata for the document image” See Paragraph 0058), and wherein the plurality of document operations are generated by determining at least one formatting operation to add to the generated document workflow by applying the metadata of the document to the formatting rule  (“the document identifier can be used to link the image of the document to a database containing the metadata for the document image” See Paragraph 0058 wherein the database manages the document metadata).    
Claim 18:
Wright discloses program instructions configured to cause the hardware processor (See Figure 1, Item 210), upon execution thereof, to: use an auditing rule loaded from a database of rules indexed by destinations (“the document identifier can be used to link the image of the document to a database containing the metadata for the document image” See Paragraph 0058), and wherein the plurality of document operations are generated by determining at least one auditing operation to add to the generated document workflow by applying the metadata of the document to the auditing KFX JP104A32rule (“audit/action mechanisms, and security mechanisms” See Paragraph 0089).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hull (US6860422) discloses a method and apparatus for tracking documents in a workflow.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 28, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        i
         http://www.uspto.gov/ip/boards/bpai/decisions/prec/fd2012007692.pdf